Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 1 of 149 PageID 7417




                 EXHIBIT 2B
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 2 of 149 PageID 7418
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 3 of 149 PageID 7419
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 4 of 149 PageID 7420
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 5 of 149 PageID 7421
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 6 of 149 PageID 7422
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 7 of 149 PageID 7423
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 8 of 149 PageID 7424
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 9 of 149 PageID 7425
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 10 of 149 PageID 7426
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 11 of 149 PageID 7427
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 12 of 149 PageID 7428
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 13 of 149 PageID 7429
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 14 of 149 PageID 7430
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 15 of 149 PageID 7431
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 16 of 149 PageID 7432
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 17 of 149 PageID 7433
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 18 of 149 PageID 7434
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 19 of 149 PageID 7435
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 20 of 149 PageID 7436
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 21 of 149 PageID 7437
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 22 of 149 PageID 7438
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 23 of 149 PageID 7439
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 24 of 149 PageID 7440
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 25 of 149 PageID 7441
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 26 of 149 PageID 7442
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 27 of 149 PageID 7443
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 28 of 149 PageID 7444
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 29 of 149 PageID 7445
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 30 of 149 PageID 7446
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 31 of 149 PageID 7447
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 32 of 149 PageID 7448
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 33 of 149 PageID 7449
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 34 of 149 PageID 7450
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 35 of 149 PageID 7451
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 36 of 149 PageID 7452
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 37 of 149 PageID 7453
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 38 of 149 PageID 7454
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 39 of 149 PageID 7455
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 40 of 149 PageID 7456
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 41 of 149 PageID 7457
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 42 of 149 PageID 7458
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 43 of 149 PageID 7459
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 44 of 149 PageID 7460
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 45 of 149 PageID 7461
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 46 of 149 PageID 7462
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 47 of 149 PageID 7463
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 48 of 149 PageID 7464
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 49 of 149 PageID 7465
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 50 of 149 PageID 7466
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 51 of 149 PageID 7467
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 52 of 149 PageID 7468
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 53 of 149 PageID 7469
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 54 of 149 PageID 7470
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 55 of 149 PageID 7471
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 56 of 149 PageID 7472
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 57 of 149 PageID 7473
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 58 of 149 PageID 7474
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 59 of 149 PageID 7475
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 60 of 149 PageID 7476
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 61 of 149 PageID 7477
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 62 of 149 PageID 7478
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 63 of 149 PageID 7479
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 64 of 149 PageID 7480
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 65 of 149 PageID 7481
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 66 of 149 PageID 7482
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 67 of 149 PageID 7483
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 68 of 149 PageID 7484
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 69 of 149 PageID 7485
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 70 of 149 PageID 7486
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 71 of 149 PageID 7487
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 72 of 149 PageID 7488
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 73 of 149 PageID 7489
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 74 of 149 PageID 7490
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 75 of 149 PageID 7491
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 76 of 149 PageID 7492
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 77 of 149 PageID 7493
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 78 of 149 PageID 7494
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 79 of 149 PageID 7495
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 80 of 149 PageID 7496
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 81 of 149 PageID 7497
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 82 of 149 PageID 7498
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 83 of 149 PageID 7499
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 84 of 149 PageID 7500
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 85 of 149 PageID 7501
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 86 of 149 PageID 7502
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 87 of 149 PageID 7503
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 88 of 149 PageID 7504
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 89 of 149 PageID 7505
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 90 of 149 PageID 7506
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 91 of 149 PageID 7507
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 92 of 149 PageID 7508
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 93 of 149 PageID 7509
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 94 of 149 PageID 7510
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 95 of 149 PageID 7511
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 96 of 149 PageID 7512
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 97 of 149 PageID 7513
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 98 of 149 PageID 7514
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 99 of 149 PageID 7515
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 100 of 149 PageID 7516
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 101 of 149 PageID 7517
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 102 of 149 PageID 7518
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 103 of 149 PageID 7519
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 104 of 149 PageID 7520
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 105 of 149 PageID 7521
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 106 of 149 PageID 7522
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 107 of 149 PageID 7523
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 108 of 149 PageID 7524
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 109 of 149 PageID 7525
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 110 of 149 PageID 7526
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 111 of 149 PageID 7527
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 112 of 149 PageID 7528
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 113 of 149 PageID 7529
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 114 of 149 PageID 7530
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 115 of 149 PageID 7531
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 116 of 149 PageID 7532
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 117 of 149 PageID 7533
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 118 of 149 PageID 7534
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 119 of 149 PageID 7535
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 120 of 149 PageID 7536
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 121 of 149 PageID 7537
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 122 of 149 PageID 7538
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 123 of 149 PageID 7539
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 124 of 149 PageID 7540
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 125 of 149 PageID 7541
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 126 of 149 PageID 7542
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 127 of 149 PageID 7543
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 128 of 149 PageID 7544
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 129 of 149 PageID 7545
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 130 of 149 PageID 7546
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 131 of 149 PageID 7547
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 132 of 149 PageID 7548
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 133 of 149 PageID 7549
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 134 of 149 PageID 7550
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 135 of 149 PageID 7551
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 136 of 149 PageID 7552
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 137 of 149 PageID 7553
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 138 of 149 PageID 7554
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 139 of 149 PageID 7555
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 140 of 149 PageID 7556
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 141 of 149 PageID 7557
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 142 of 149 PageID 7558
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 143 of 149 PageID 7559
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 144 of 149 PageID 7560
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 145 of 149 PageID 7561
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 146 of 149 PageID 7562
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 147 of 149 PageID 7563
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 148 of 149 PageID 7564
Case 8:13-cv-01592-AEP Document 258-5 Filed 11/15/19 Page 149 of 149 PageID 7565
